    Case 2:21-mj-09067-CLW Document 22 Filed 07/21/21 Page 1 of 2 PageID: 95



PS 8
(12/04)

                        UNITED STATES DISTRICT COURT
                                      for the
                              District of New Jersey

U.S.A. vs. Steven Brooks                                          Docket No. 21-mj- 9067 CLW

                    Petition for Action on Conditions of Pretrial Release

         COMES NOW KELLY FERNANDES PRETRIAL SERVICES OFFICER, presenting an
official report upon the conduct of defendant Steven Brooks who was placed under pretrial release
supervision by the HONORABLE JOHN M. VAZQUEZ sitting in the Court at Newark, New
Jersey on June 1, 2021, on a $250,000 Unsecured Appearance Bond with the following conditions:

1. The defendant shall be released into the third-party custody of his parents Sheldon and Regina
Brooks.
2. Pretrial Services Supervision.
3. Home Incarceration, with electronic monitoring: 24 hour lock-down except for medical
necessities and court appearances, or other activities specifically approved by the court.
4. For the purpose of Location Monitoring, the defendant shall install a land line telephone in
his/her residence within 10 days of release, unless waived by Pretrial Services.
5. No Computers - The defendant is prohibited from possessing and/or using computers or other
connected devices at any location. The defendant, residents and/or visitors of residence are
prohibited from possessing and/or using computers as defined by 18 USC 1030 (e)(1) or other
connected devices (by way of example, but not limited to smart phones, smart tv's, gaming
devices, etc.)
6. Any computers, connected devices found in the residence may be seized by Pretrial Services
and considered contraband possibly resulting in a violation of these bail conditions.
7. Surrender all passports/travel documents prior to defendant's release. Do not apply for new
travel documents.
8. Travel restricted to New Jersey, unless otherwise approved by Pretrial Services.
9. Mental Health testing and/or treatment as directed by Pretrial Services.
10. Maintain current residence with third party custodians.
11. No contact with victims or witnesses.
12. No contact with minors.
13. The defendant is prohibited from viewing any pornography including child erotica.
14. Surrender/do not possess any firearms. All firearms in any home in which the defendant
resides shall be removed, in compliance with New Jersey state law, within 24 hours and
verification provided to Pretrial Services. The defendant shall also surrender all firearm
purchaser's identification cards and permits to Pretrial Services.
15. The defendant hereby consents to Pretrial Services' use of electronic detection devices to
evaluate the defendant's access to wi-fi connections.
16. The defendant is subject to periodic polygraph examinations to ensure compliance.
 Case 2:21-mj-09067-CLW Document 22 Filed 07/21/21 Page 2 of 2 PageID: 96




       Respectfully presenting petition for action of Court and for cause as follows:

                            [SEE ATTACHED ADDENDUM]

PRAYING THAT THE COURT WILL ORDER a Bail Review Hearing to be scheduled.

 ORDER OF COURT                                   I declare under penalty of perjury that the
                                                  foregoing is true and correct.
 Considered and ordered this 21st day of July,
 2021, and ordered filed and made a part of the   Executed
 records in the above case.                       on       ____7/19/2021____________

  s/ Mark Falk
 Honorable Mark Falk, USMJ
                                                  ________________________________
                                                  Kelly Fernandes
                                                  Supervisory United States Pretrial Services
                                                  Officer
